Title: To James Madison from Morgan Lewis, 28 June 1808
From: Lewis, Morgan
To: Madison, James



Dear Sir,
Staatsburgh, 28th. June 1808

That the Politicks of this State should be unintelligible to those who are at a Distance I can readily conceive, for so frequent have been their changes for the last three or four Years that we, who are on the Spot, and engaged in them, find it difficult sometimes to comprehend them.  The Truth is, we are cursed with much Ignorance, and more Corruption.  I do not beleive I express myself too strongly when I give it as my decided Opinion, founded on facts which have fallen under my own Observation, that a few abandoned Men of the Clinton Party, who under the patronage of the present V. P. have acquired an Influence in the State, have destroyed the Morals of a large Portion of our Citizens.  This may be supposed prejudice in me:  I will therefore give you a fact or two that you may judge for yourself.  There were no Occasions on which I displeased those Gentry more, than by opposing the Appointment of a favorite to a Seat on the Bench, while under Indictment for an Offence, a Conviction of which disqualified for Office; and expressing Indignation at being solicited to promise, the same Office at the same Time to two Members of the Legislature, whose votes were wanted for a favorite Measure.
The small Accession of Strength acquired by the federalists at the last Election has done no Injury.  It has shewn that they are as much divided among themselves as their Opponents.  In the Expectation of a Majority in the State Legislature, (in which fortunately they have been disappointed) they got together by the Ears on the Disposition of Offices.  In fact they are without Leaders.  King is not violent enough for them, and too difficult of Access; they therefore dislike him.  Morris they think too proud, and too selfish.  Neither of these Gentlemen mix with them in their public Meetings and of Course have little Influence.  Take from them these Men and their Stock of Talents is small.
The Republicans have also their Schisms.  The Principal Question on which they at present Divide, you will perceive by the Prints, is, As to the next Pres.  There is no Doubt, the Party for Mr. Clinton is very small.  Most of his influential friends have on this Question openly deserted him.  The old Gentleman is however determined I believe to pursue his Object; and is for that purpose making a Tour through the Western parts of the State in one Direction, while Judge Spencer and some other Emissaries are traversing them in others.  I am told, but cannot vouch for the Truth of it, that they talk freely of French Influence and against the Embargo.  They are very polite to the federalists, and I presume expect their Support which if acquired destroys them forever.  The small party who are clamourous for the V. P. are subdivided into staunch friends of the old Gentleman, and pretended ones whose real Object is, to place DeWitt Clinton in the Vice President’s Chair by Way of Compromise.  Should this be effected, he will be an eternal Thorn in the Side of the Presidt..  He is crafty, intriguing and abominably wicked.  His present Situation as Mayor of the City of N. York gives him an Influence which is frequently exerted very improperly; and has been so very recently.  The Republican Party in the City of N. Y. keep up a standing Committee composed of 3 Members from each Ward.  This Committee had been required to call a general Meeting of Repus. to take their Sense on the Washington Nomination.  Mr. C, well knowing it would have been almost unanimously approbated, has successfully intrigued with the Committee to prevent such Call.  He will however in the End be defeated.  I shall know more of it in a few Days as I go to the City Tomorrow.
If it will not be attended with too much Trouble, I will thank you to let one of your Clerks copy for me the Act of the 4th. of June 1794 authorizing the Prest. to lay regulate and revoke Embargoes.  It is published only by its’ Title, having expired.  I also wish to know whether Prest. Washington did not after the Expiration of the first 30 Days, continue the Embargo for a similar Period.
Can you tell what proportion in Value of the Exports of the U. S. to G. B. and her Dependencies, are reexported from thence.  With Sentiments of the highest Esteem & Respect I am Dr. Sir your friend & Servt.

M Lewis

